EXHIBIT 10.37

[GRAPHIC REMOVED HERE]

 

October 29, 2002

Ed Hurwitz

177 Watkins Ave

Atherton, CA 94027

 

Dear Ed,

 

We are pleased to confirm the changes to your employment with ACLARA
Biosciences, Inc. Your position is that of Executive Director at ACLARA
BioSciences, Inc., Inc. This is a temporary position that reports directly to
ACLARA’s Board of Directors. This new role and salary terms described below is
effective October 15, 2002. Effective December 1, 2002, you will assume the
position of interim CEO. This title and role will continue until a new CEO is
hired with the company. During your temporary employment with the Company you
will be compensated at rate of $325,000 annually paid on the 15th and the last
day of the month. Because your position is classified as “temporary” you will
not be eligible for the ACLARA employee benefits program.

 

You will also be paid a one time bonus of $50,000 payable upon commencement of
employment of a new CEO. This is in lieu of the bonus included in your original
offer letter dated in June of 2002.

 

You have been granted an option to purchase 100,000 shares of ACLARA common
stock that will be vested immediately. This option is under our Stock Option
Plan and the details and option price have already been provided to you.

 

ACLARA agrees to extend its standard D&O indemnification coverage to you and
will extend this to Alta Partners provided our respective counsels can agree on
acceptable terms.

 

We hope your employment experience with ACLARA BioSciences, Inc. will be
challenging, satisfying, and mutually beneficial. The employment relationship
between you and the Company is “at-will.” This means that you and the Company
each have the right to terminate the employment relationship at any time with or
without cause and without advanced notice. While other personnel policies and
programs exist and may be changed from time to time, your at-will status is not
subject to change except by expressed written agreement signed by an officer of
the Company. This paragraph sets forth our entire agreement regarding your
status as an employee of the Company and our mutual right to terminate that
status at any time.

 

Please indicate your acceptance of the position by signing this letter and
returning it to Leslie Hill at ACLARA. This letter and offer supersede any
previous discussion or correspondence by ACLARA BioSciences, Inc.

 

Sincerely,

 

/s/  Thomas Baruch

Thomas Baruch

Chairman

 

Accepted:      /s/  Edward Hurwitz        

 

Date:        12/12/02                

 